Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Status of the Claims
 Claims 1, 4-12, 15-19 and 21-22 are currently pending. Claims 2, 14 and 20 are now cancelled. 
Response to Arguments
 	Applicant’s amendments overcome the claim objections, therefore objections are withdrawn.  
Previous rejections made under 112 (b) are withdrawn, however Applicant’s claim amendments created new 112(b) issues as explained below.  
Applicant’s arguments with respect to rejections made under 101 have been fully considered but found unpersuasive. Applicant argues the claims that the “judicial exception is integrated into a practical application” because it’s similar to example 37 and Core Wireless. Applicant further argues that “paragraph [0113] of the specification describes to allow ‘the user to review the BOL (Bill Of Lading) 2251 as originally sent by the shipper and images 2260 taken by the shipper’ and ‘compare them to the arrived shipment to make a decision on whether there is any visible damage’.” 
Examiner respectfully disagrees and notes that the claims are not similar to Example 37 or to Core Wireless. The claims do not recite similar improvement as Example 37 or Core Wireless; they don’t recite any relocation of icons on graphical user interface or displaying an application summery window while the application is in an un-launched state. Furthermore,   manually comparing arriving shipments condition with shipper images to determine if there are any visible damages is merely an abstract idea of certain method of organizing human activities and not provide any technical improvements.  The comparing and determining steps are both done manually by the recipient and are not “an improvement in the functioning of a computer, or an improvement to another technology or technical field”. Accordingly, the rejection is maintained.  
Examiner suggests: to amend claims 1 and 17 to include the limitation: (1) “wherein the shipper application is configured to store at least a portion of the shipment related information on the user device until the user device is connected to a Wi-Fi network” or (2) “wherein the recipient images are only received by the server computer when the recipient user device is connected to a Wi-Fi network.”

Applicant’s argument with respect to rejections made under 103 have been fully considered but are not persuasive. Applicant argues that the references don’t teach the new added limitations.   Examiner respectfully disagrees and notes that  Barber in view of Gorlin teaches the limitation “causing, by the server computer, the recipient application to display the one or more shipper images, to display a message instructing the recipient to perform a visual inspection of the one or more items as shipped to the recipient, and to prompt the recipient if there are discrepancies or damages with respect to the one or more items based on the displayed one or  more shipper images and the visual inspection” as explained below.  Therefore, the previous rejection is maintained, modified as necessitated by amendments. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are 6, 9-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the recipient user device” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “an image capture device communicatively coupled to the user device to capture”, “wherein the shipper application is configured to store at least a portion of the shipment related information on the user device until the user device is connected to a Wi-Fi network”. Additionally, claims 10-12 and 17-18 recite “the user device”.  Its unclear if the user device refers to the first user device or the second user device. For the purpose of examination, “the user device” will be interpreted as the first user device. 
The dependent claim 19 inherits the rejection of its respective base claim 17 and, as such is rejected for the same reasons.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 8, 17-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1, 4-5, 8, 17-19, and 21-22 are directed to a method (i.e., a process), therefore they fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1 and 17  substantially recite store shipment related information, send shipment information; receiving the shipment related information comprising one or more types of items, and a total number of items being shipped; capturing one or more shipper images of one or more items in a shipping package prior to the one or more items being shipped to a receiver;  receiving the one or more shipper images and the shipment related information; capturing the one or more recipient images of the one or more items in the shipping package to capture a condition of the one or more items after being shipped to a recipient, providing a notification that the one or more recipient images are uploaded, display the one or more shipper images, display a message instructing the recipient to perform a visual inspection  of the one or more items as shipped to the recipient, and to prompt the recipient if there are discrepancies or damages with respect to the one or more items based on the displayed one or more shipper images and the visual inspection. 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, 
The claim recites the additional elements of (i) "server computer”, “first user device”, “ second user device”,  “Wi-Fi network”, “one or more user interfaces”, “recipient application”, “shipper application”, and (ii) “capture images”
 The additional elements of (i) a mobile terminal including CPU and a storage device, and (ii) a server, are recited at a high-level of generality (See – see specification [0060] The shipment verification system 100 includes among other systems, a user device 102, a user device 104, a user device 106, a Wi-Fi router 108, a cellular network 109, a network 110, an application server 114, a database server 118 and a third-party server 122. Each of the above devices and systems may communicate with each other via a network 110 or other means. In various embodiments , the network 110 may include one or more of the Internet , Ethernet , cellular network , Wi - Fi , LTE , 4G , 3G , Wi – Max, a proprietary shipment verification network, a proprietary shipment tracking network [0061] The user devices 102, 104, 106 may, for example be , a cellular phone, mobile handheld wireless device, smart phone, personal digital assistant , tablet computers, laptop computer, desktop computer, portable gaming device, a specifically designed device or other suitable devices for capturing shipment related information . The user device 102 may include a processor in communication with one or more memory systems. The user device 110 may also include a wired and / or wireless transmitter and receiver for communicating with one or more networks, for example, network 110 [0118] The embodiments of the present disclosure may be implemented using existing computer processors, or by a special purpose computer processor for an appropriate system, incorporated for this or another purpose, or by a hardwired system. Embodiments within the scope of the present disclosure include program products comprising machine - readable media for carrying or having machine executable instructions or data structures stored thereon. Such machine - readable media can be any available media that can be accessed by a general purpose or special purpose computer or other machine with a processor, :[ 0060] The user device 102 , user device 104 , user device 106 , application server 114 , third party server 122 and database server 118 may each comprise a computer system each with one or more processors configured to execute instructions, send and receive data, stored in one or more non-transitory storage media or memory, and perform other operations to implement the operations described herein associated with processes and user interfaces shown in FIGS . 2 through 24B, [0077] the shipper application 103 may be executed by one or more user devices 102, 103 and 106. [0065], the shipper application 103 and recipient application 105 may be part of a single application that may be used by both shippers and by recipients), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of (ii) “capture images” is recited at a high-level of generality (See Paras. [ 0007] The apparatus may have an image capture device communicatively coupled to the user device to capture the one or more shipper images of the one or more items. [ 0085] FIG. 11B is a user interface display 1150 of an application implemented using the system shown in FIG. 1. The user interface display 1150 displays a screen that allows the user to capture photos 1152. The user may select each item displayed in the user interface display 1150 to take a corresponding image, see also [0088]) when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) "server computer”, “first user device”, “second user device”, “Wi-Fi network”, “one or more user interfaces”, “recipient application”, “shipper application”, and (ii) “capture images” do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). Claim 21 recites “machine learning algorithm”, but it does not integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”.
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Claim 21 recites the additional element “machine learning algorithm”, it does not transform the claims into ‘significantly more’ for the same reasons it fails to integrate the abstract idea into a practical application see specification ([ 0059] the images may be analyzed using visual inspection or by using an artificial intelligence or machine learning algorithm to avoid and/or prevent the reasons for package damage all together. In particular, an Al/machine learning algorithm may receive data (including images) regarding multiple damaged packages and the reason for the damage to the package and assemble a model to detect same or similar issues for other packages with similar issues. [0089-90] By using machine learning algorithms, the exposure focus box 1243 checks for edges and aligns the edges of the stacked boxes in correspondence to the edges of the pallet that they are placed upon). Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,4-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Gorlin (US 2016/0019496 A1)

As per claim 1, Barber teaches:
A method for verifying a shipment, the method comprising: [0005] providing, by a server computer  and to a first user device associated with a shipper, a shipper application ([0052] the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, [0053] [user application on user computing entity 110  represent the  shipper application and computer 100 represents the server computer], see also [0027] ). 
configured to store shipment related information, the shipper application being configured to send shipment information to the server computer; ([0052]- [0053] memory, [0064], [0068]) 
receiving, by the server computer, an indication of first user input received via the shipper application on the first device, the first user input comprising the shipment related information comprising one or more types of items, and a total number of items being shipped;([0027],[0068], [0077], the carrier server 100 may be in communication with one or more databases providing data regarding expected weights of various items, and accordingly the carrier server 100 may be configured to determine an expected weight of a shipment based at least in part on the expected quantity of each type of item included in the shipment, an estimated weight or range of weights associated with the item, and/or an allowance for a weight of packaging materials utilized to package the item, as stored in the database. [0027])
causing, by the server computer, the shipper application to display one or more user interfaces on the first user devic(Based on the BRI, the claim requires only generating one user interface based on one item and one type of item, [0027] a shipper (or a 3rd party servicer) may deposit one or more items into one or more package(s) to form a shipment for delivery to a consignee by a carrier. the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after packaging via one or more imaging devices  [ examiner interprets the before and/or after packaging as prior being shipped to a receiver] [0052] The user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein. The user input interface can comprise any of a number of devices or interfaces allowing the user computing entity 110 to receive data, [0010]) 
 receiving, by the server computer, the one or more shipper images and the shipment related information; ([0027], the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after packaging via one or more imaging devices. For example, the images may be sent from a user computing entity 110 to a carrier computing entity 100.[0028] , a carrier computer system (e.g., carrier computing entity 100) may ingest the image(s) of the item(s) and associate the images with other shipping related data such as shipper address data, consignee address data, description of the goods, tracking numbers, service levels, value, brokerage documents and/or the like. This shipping related data may be generated by the carrier and/or by the shipper, and provided to the carrier computing entity 100. [0068])
While Barber teaches providing, by the server computer, an application that is configured to capture one or more images of the one or more items in the shipping package to capture the condition of the one or more items after being shipped to the recipient. ([0052] the user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein [ the user computing entity is interpreted to be a shipper/ recipient computing entity] [0089] a shipment 10 may be imaged a plurality of times during transit from the origin to the destination (e.g., immediately after ingestion into the carrier's shipping network and immediately prior to final delivery of the shipment to the destination location) in order to determine whether any changes (e.g., damage and/or tampering) have occurred to the contents of the shipment 10.)  Barber does not explicitly teach an application of a second device associated with the recipient to capture one or more recipient images, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient application and images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 Barber teaches providing, by the server computer, a notification (par.128) Barber does not explicitly teach providing a notification that one or more recipient images are uploaded, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), If system is configured to require such a photo for verification, then the delivery would not be consider verified until such picture was received by the server (and optionally confirmed by the server that it is acceptable). Or alternatively, such a photo can be required by the system but not used for verification (so in case if a dispute about damage to the package, the photo can be retrieved to deter mine the condition of the package upon delivery). [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Barber further teaches causing, by the server computer, the recipient device to display the one or more shipper images, to display a message instructing the recipient to perform a visual inspection of the one or more items as shipped to the recipient, and to prompt the recipient if there are discrepancies or damages with respect to the one or more items based on the displayed one or Docket No.: 10021-0102more shipper images and the visual inspection. (par.119-120, [ sending notification to the recipient] the notification may request that one or more parties [ including the recipient] provide approval that the image is indicative of the correct contents of the shipment 10, and/or may request that the one or more parties provide additional information regarding the contents of the shipment 10. For example, the notification may comprise one or more of the generated images for the shipment 10, and may additionally comprise a listing of expected contents of the shipment 10 (if applicable). The carrier server 100 may be configured to instruct the carrier to refrain from delivering the shipment 10 until receipt of additional information and/or final approval from the shipper and/or the recipient. The requested additional information may comprise information identifying one or more of the expected items within the generated image, identifying one or more items appearing within the generated image that does not appear to correspond to any of the expected items, and/or the like. [ the receipt of additional information and approval from the recipient for the final delivery indicates that the approval is based on the recipient’s visual inspection and the shipper generated images]).  
Barber does not explicitly teach the recipient application, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0262], user application, [0176] image is transmitted to the receiver's computing device).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient application feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 4, Barber in view of Gorlin teaches claim 1. Barber further teaches:
receiving by the server computer the one or more images. ([0027] the images may be sent from a user computing entity 110 to a carrier computing entity 100), Barber does not explicitly teach the recipient images, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 5, Barber in view of Gorlin teaches claim 4. Barber further teaches:
comparing by the server computer  the one or more shipper images with the one or more images. ([0027], [0089], [0111], the carrier server 100 may be configured to compare the images of the one or more items generated during the imaging process of the shipment 10 against one or more reference images. the reference images may comprise images provided by the shipper and stored in association with the corresponding shipment profile.)  Barber does not explicitly teach the recipient images, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery, so in case if a dispute about damage to the package, the photo can be retrieved to deter mine the condition of the package upon delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 8, Barber in view of Gorlin teaches claim 1. Barber further teaches:
wherein the shipping package is at least one of a box, pallet or container.  ([0002], boxes, [0061] container)

Claims 6-7, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Gorlin (US 2016/0019496 A1) in further view of Nazzari (US 2014/0330685 A1)


As per claim 6, Barber in view of Gorlin teaches claim 5. Barber further teaches:
While Barber teaches the images are received by the server computer ([0027],[0111]) Barber does not explicitly teaches the recipient images, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery, so in case if a dispute about damage to the package, the photo can be retrieved to deter mine the condition of the package upon delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Barber does not teach the images are only received by the server computer when the user device is connected to a Wi-Fi network, however, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 7, Barber in view of Gorlin teaches claim 1. Barber further teaches:
While Barber teaches the shipment information is stored on a shipper device ([0052]) Barber does not teach the storing information prior to the device connecting to a Wi-Fi network.  However, this is taught by Nazzari ([0111] some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending. For example, if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 As per claim 15, Barber in view of Nazzari and Gorlin teaches claim 14. Barber further teaches:
capture images of the shipment upon receipt of the shipment ([0052] [0089] a shipment 10 may be imaged a plurality of times during transit from the origin to the destination (e.g., immediately after ingestion into the carrier's shipping network and immediately prior to final delivery of the shipment to the destination location) in order to determine whether any changes (e.g., damage and/or tampering) have occurred to the contents of the shipment 10.)  
Barber does not explicitly teach a recipient application is being configured to capture images of the shipment upon receipt of the shipment, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient application feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 17, Barber teaches:
providing, by a server computer, and to a first user device associated with a shipper, a shipper application configured to store shipment related information, the shipper application being configured to and send shipment information to the server computer ([0052]- [0053] memory, [0064], [0068], [0027]) Barber does not explicitly teach when the user device is connected to Wi-Fi network. However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
receiving, by the server computer, an indication of first user input received via the shipper application on the first device, the first user input comprising the shipment related information comprising one or more types of items, and a total number of items being shipped; ([0027], [0068], [0077])
 causing, by the server computer, the shipper application to display one or more user interfaces on the first user device,  based on the total number and  the one or more types of items to capture one or more shipper images of one or more items in a shipping package prior to the one or more items being shipped to a recipient ( Based on the BRI, the claim requires only generating one user interface based on one item and one type of item, [0027] a shipper (or a 3rd party servicer) may deposit one or more items into one or more package(s) to form a shipment for delivery to a consignee by a carrier. the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after packaging via one or more imaging devices [examiner interprets the after packaging as prior being shipped to a receiver] [0052] The user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein. The user input interface can comprise any of a number of devices or interfaces allowing the user computing entity 110 to receive data, [0010])
receiving, by the server computer, the one or more shipper images and the shipment related information; ([0027], the shipper (or a 3rd party servicer) captures one or more image(s) of the item(s) before and/or after pack aging via one or more imaging devices. These images may then be sent physically, electronically or otherwise made available to a carrier or a 3rd party (e.g., to a carrier computing entity 100). For example, the images may be sent from a user computing entity 110 to a carrier computing entity 100.[0028] , a carrier computer system (e.g., carrier computing entity 100) may ingest the image(s) of the item(s) and associate the images with other shipping related data Such as shipper address data, consignee address data, description of the goods, tracking numbers, service levels, value, brokerage documents and/or the like. This shipping related data may be generated by the carrier and/or by the shipper, and provided to the carrier computing entity 100. [0068])
 While Barber teaches providing, by the server computer, an application that is configured to capture one or more images of the one or more items in the shipping package to capture the condition of the one or more items after being shipped to a recipient. ([0052] The user computing entity 110 may also comprise a user interface (that can include a display 316 coupled to a processing element 308) and/or a user input interface (coupled to a processing element 308). For example, the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, as described herein [ the user computing entity is interpreted to be a shipper/ recipient computing entity] [0089] a shipment 10 may be imaged a plurality of times during transit from the origin to the destination (e.g., immediately after ingestion into the carrier's shipping network and immediately prior to final delivery of the shipment to the destination location) in order to determine whether any changes (e.g., damage and/or tampering) have occurred to the contents of the shipment 10.)  Barber does not explicitly teach an application of a second device associated with the recipient to capture one or more recipient images, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient application and images features for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Barber teaches to provide a notification (par.119, the carrier server 100 may be configured to instruct the carrier to refrain from delivering the shipment 10 until receipt of additional information and/or final approval from the shipper and/or the recipient.) Barber does not explicitly teach to provide a notification that the one or more recipient images are uploaded, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0192], the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery. All of these photos can be taken by the receiver's or the deliverer's portable computing device (e.g., Smart phone) which also would have a camera. The pictures taken and transmitted to the server (which are stored for later retrieval) can also be tagged with a time the picture was taken and the location where it was taken (determined by the computing device used to take the photo using its GPS device, etc.), If system is configured to require such a photo for verification, then the delivery would not be consider verified until such picture was received by the server (and optionally confirmed by the server that it is acceptable). Or alternatively, such a photo can be required by the system but not used for verification (so in case if a dispute about damage to the package, the photo can be retrieved to deter mine the condition of the package upon delivery). [0262], user application).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient images feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Barber further teaches causing, by the server computer, the recipient device to display the one or more shipper images, to display a message instructing the recipient to perform a visual inspection of the one or more items as shipped to the recipient, and to prompt the recipient if there are discrepancies or damages with respect to the one or more items based on the displayed one or Docket No.: 10021-0102more shipper images and the visual inspection. (par.119-120, [ sending notification to the recipient] the notification may request that one or more parties [ including the recipient] provide approval that the image is indicative of the correct contents of the shipment 10, and/or may request that the one or more parties provide additional information regarding the contents of the shipment 10. For example, the notification may comprise one or more of the generated images for the shipment 10, and may additionally comprise a listing of expected contents of the shipment 10 (if applicable). The carrier server 100 may be configured to instruct the carrier to refrain from delivering the shipment 10 until receipt of additional information and/or final approval from the shipper and/or the recipient. The requested additional information may comprise information identifying one or more of the expected items within the generated image, identifying one or more items appearing within the generated image that does not appear to correspond to any of the expected items, and/or the like. [ the receipt of additional information and approval from the recipient for the final delivery indicates that the approval is based on the recipient’s visual inspection and the shipper generated images]).  
Barber does not explicitly teach the recipient application, however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0262], user application, [0176] image is transmitted to the receiver's computing device).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient application feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 18, Barber in view of Nazzari and Gorlin teaches claim 17. Barber further teaches:
wherein the shipper application is configured to store shipment related information on the user device, for uploading  to the server computer subsequent to all required fields of the shipment related information being received on the first user device.  ([0062] various embodiments may receive and store data indicative of an expected content of a shipment, as well as additional information regarding the particular shipment. Such information may be stored in a generated shipment profile, which may additionally include information received and/or generated while the shipment is en route between an origin and a destination. [0052]-[0053] memory, [0064],[0068])

Claims 16 and 19 recite similar limitations as claims 5 and 8, therefore they are rejected over the same rationales.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Gorlin (US 2016/0019496 A1) in view of Graybill et al. (US 9,686.481 B1)

As per claim 21, Barber in view of Gorlin teaches claim 1 as above. Barber further teaches:
detecting edges of an item within one or more shipper images (par.105, such edge detection methodologies may comprise steps for analyzing the generated images to determine where the edges of a particular item, as reflected in the generated image, are located in order to detect distinct items reflected in the generated image, par.114,) Barber does not explicitly teach detecting, by a machine learning algorithm on the server computer, sharp edges within the one or more images that indicate an item is misaligned.   However, this is taught by Graybill ( Col. 5 Lines 33-40, outlines of objects may be identified in a digital X-ray image according to any number of visual analyses, algorithms or machine-learning tools, Such as by recognizing edges, contours or outlines of objects in the X-ray image, or of portions of objects, and by matching the edges, contours or outlines of the objects in the X-ray image against a database containing information regarding edges, contours or outlines of known objects. Col.5-6, lines 61-3, Determine whether a container includes items that are intended for delivery but also whether the container is properly prepared and packaged for delivery, i.e., whether the container includes an appropriate amount or type of dunnage for Such items, prior to departing the fulfillment center, thereby reducing or eliminating risks that inappropriate or incorrect items will be delivered, or that such items may be damaged in transit). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the machine learning and the sharp edges detection feature for the same reasons its useful in Graybill -namely, thereby reducing or eliminating risks that inappropriate or incorrect items will be delivered, or that such items may be damaged in transit (Col.6 Line 1-3). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 22, Barber in view of Gorlin and Graybill teaches claim 21 as above. Barber further teaches:
generating, by the server computer, an error in the shipper application responsive to the detecting (par.116, the carrier server 100 may be configured to generate one or more alerts to be transmitted to one or more users (e.g., by transmitting the alert to one or more user computing entities 110, par.117, failed match) Barber does not explicitly teach the detection of misalignment However, this is taught by Graybill ( Col. 5 Lines 33-40, outlines of objects may be identified in a digital X-ray image according to any number of visual analyses, algorithms or machine-learning tools, Such as by recognizing edges, contours or outlines of objects in the X-ray image, or of portions of objects, and by matching the edges, contours or outlines of the objects in the X-ray image against a database containing information regarding edges, contours or outlines of known objects. Col.5-6, lines 61-3, Determine whether a container includes items that are intended for delivery but also whether the container is properly prepared and packaged for delivery, i.e., whether the container includes an appropriate amount or type of dunnage for Such items, prior to departing the fulfillment center, thereby reducing or eliminating risks that inappropriate or incorrect items will be delivered, or that such items may be damaged in transit). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the sharp edges detection feature for the same reasons its useful in Graybill -namely, thereby reducing or eliminating risks that inappropriate or incorrect items will be delivered, or that such items may be damaged in transit (Col.6 Line 1-3). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Nazzari (US 2014/0330685 A1).

As per claim 9, Barber teaches:
 An apparatus for verifying a shipment, [0005] the apparatus comprising: a first user device with a shipper application associated with a shipper, provided by a server computer system, ([0052] the user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the user computing entity 110 to interact with and/or cause display of information from the carrier computing entity 100, [0027])
configured to receive shipment related information to send to a server computer system; wherein the shipment related information comprises one or more types of items, a total number of items being shipped and one or more shipper images of one or more items that are part of the shipment; ;([0027],[0068], [0077], the carrier server 100 may be in communication with one or more databases providing data regarding expected weights of various items, and accordingly the carrier server 100 may be configured to determine an expected weight of a shipment based at least in part on the expected quantity of each type of item included in the shipment, an estimated weight or range of weights associated with the item, and/or an allowance for a weight of packaging materials utilized to package the item, as stored in the database. [0111])
 an image capture device communicatively coupled to the user device to capture the one or more shipper images of the one or more items; ([0027], [0052]
wherein the shipper application is configured to store at least a portion of the shipment related information on the user device ([0052],[0027]) Barber does not teach storing information until the user device is connected to a Wi-Fi network.  However, this is taught by Nazzari ([0111] some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending. For example, if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
wherein the shipper application is further configured to provide a notification that the one or more shipper images are uploaded. ([ Examiner interprets the shipper sending images to the carrier as notifying, the carrier, that one or more shipper images are uploaded], par. 29, the imaging device and/or a user computing entity 110 may transmit the images to the carrier computing entity 100.) 
Barber further teaches causing, by the server computer, the recipient device to display the one or more shipper images, to display a message instructing the recipient to perform a visual inspection of the one or more items as shipped to the recipient, and to prompt the recipient if there are discrepancies or damages with respect to the one or more items based on the displayed one or Docket No.: 10021-0102more shipper images and the visual inspection. (par.119-120, [ sending notification to the recipient] the notification may request that one or more parties [ including the recipient] provide approval that the image is indicative of the correct contents of the shipment 10, and/or may request that the one or more parties provide additional information regarding the contents of the shipment 10. For example, the notification may comprise one or more of the generated images for the shipment 10, and may additionally comprise a listing of expected contents of the shipment 10 (if applicable). The carrier server 100 may be configured to instruct the carrier to refrain from delivering the shipment 10 until receipt of additional information and/or final approval from the shipper and/or the recipient. The requested additional information may comprise information identifying one or more of the expected items within the generated image, identifying one or more items appearing within the generated image that does not appear to correspond to any of the expected items, and/or the like. [ the receipt of additional information and approval from the recipient for the final delivery indicates that the approval is based on the recipient’s visual inspection and the shipper generated images]).  
Barber does not explicitly teach the recipient application; however, this is taught by Gorlin (Fig.59, confirm Delivery # take pictures of the package, [0262], user application, [0176] image is transmitted to the receiver's computing device).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the recipient application feature for the same reasons its useful in Gorlin -namely, the receiver can take a picture of the package and the deliverer which also serves as confirmation of the delivery (par.192). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 10, Barber in view of Nazzari teaches claim 9. Barber further teaches:
While Barber teaches the user device is configured to transfer the shipper images ([0027] [0111]) Barber does not teach transfer the images only after the user device is connected to the Wi-Fi network.  However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 11, Barber in view of Nazzari teaches claim 10. Barber further teaches:
While Barber teaches the user device is configured to transfer textual shipment related information to the server computer system ([0064] the shipment profile may be generated by, for example, the carrier server 100 upon receipt of data identifying one or more shipments (e.g., a shipment identifier) [ 0059] The shipment identifiers may be represented as text. [0068] the data identifying the review procedure prescribed for a particular shipment 10 may be provided to the carrier server 100 (and subsequently stored in the database as a portion of the shipment profile) as user input (e.g., received by one or more remote computing entities 110) 
Barber does not explicitly teach transfer information to the server computer system via cellular network before connecting to the Wi-Fi network, However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 12, Barber in view of Nazzari teaches claim 9. Barber further teaches:
wherein the user device is configured to transfer text data related to the shipper images via a cellular network as the images are captured.  ([0028] a carrier computer system (e.g., carrier computing entity 100) may ingest the image(s) of the item(s) and associate the images with other shipping related data Such as shipper address data, consignee address data, description of the goods, tracking numbers, service levels, value, brokerage documents and/or the like. This shipping related data may be generated by the carrier and/or by the shipper, and provided to the carrier computing entity 100. In some embodiments, the carrier may receive shipping related data (e.g., via the carrier computing entity 100) but may not receive images in association with the item(s) being shipped [0064] the shipment profile may be generated by, for example, the carrier server 100 upon receipt of data identifying one or more shipments (e.g., a shipment identifier) [0059] the shipment identifiers may be represented as text. [0068] the data identifying the review procedure prescribed for a particular shipment 10 may be provided to the carrier server 100 (and subsequently stored in the database as a portion of the shipment profile) as user input(e.g., received by one or more remote computing entities 110 ) 
the user device is configured to transfer the shipper images ( [0027] [0111])Barber does not teach transfer the images  only when the user device is connected to the Wi-Fi network. However, this is taught by Nazzari ([0111] if a user is using an end-user device 101 in the field and has only a cellular connection, the end-user device 101 may send identifiers to the management service 102 over the cellular connection, but wait for a WiFi connection to send other data such as photos) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the Wi-Fi connection  feature for the same reasons its useful in Nazzari -namely, Some mobile data is sent to the management service 102 in real-time, while other data is withheld for later sending ( par.111). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628